Citation Nr: 0715461	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-42 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The claims folder was subsequently 
transferred to the RO in Atlanta, Georgia.  

The veteran testified before the undersigned Veterans Law 
Judge at a March 2007 Board videoconference hearing.  A 
transcript of that hearing has been associated with the 
claims folder.  


REMAND

In January 1997, the veteran submitted private treatment 
records from Jacksonville Hospital in Jacksonville, Alabama, 
indicating treatment for anorexia, weight loss, dehydration, 
and fatigue in February 1984.  At her March 2007 Board 
videoconference hearing, the veteran testified that she 
received inpatient treatment at Jacksonville Hospital 
approximately three weeks after her alleged rape by a 
superior in 1976, which is the stressor upon which her claim 
for service connection for PTSD is based.  She contends she 
received treatment at Jacksonville Hospital in 1976 for 
depression, weight loss, and anxiety attacks, although there 
appears to be no evidence of this treatment associated with 
the claims folder.

The law provides that VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
(West 2002).  Specifically, VA is required to make reasonable 
efforts to obtain relevant records, including private 
records, that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  Thus, a 
remand is required to secure the remaining private medical 
records identified by the veteran.    

In addition, the veteran submitted a handwritten progress 
note dated May 1977 indicating treatment for depression due 
to rape.  However, the RO has questioned the authenticity of 
this document because the form on which the note is written 
indicates it was printed following a November 1977 revision.  
As such, the RO should ask the veteran to specify the origin 
of the May 1977 progress note and then attempt to obtain a 
copy of the note directly from that institution.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1. The RO should ask the veteran to 
authorize VA to obtain medical records 
from Jacksonville Hospital, 1701 Pelham 
Road, Jacksonville, Alabama, dated from 
1976 to the present.  Thereafter, the RO 
should attempt to obtain these records.  

2.  The RO should contact the veteran in 
writing and ask her to specify the origin 
of the May 1977 progress note.  The RO 
should then attempt to obtain the relevant 
medical records directly from that 
institution.  

3.  After completing any additional 
necessary development, readjudicate the 
issues on appeal.  If the disposition of 
either issue remains unfavorable, furnish 
the veteran a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




